DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
3.	Claims 1-5, 9-17 and 21-25 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chowdhury et al. (US2019/0332893), Claims 6-8 and 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US2019/0332893) in view of Dastmalchi et al. (US2013/0181976), Claims 9 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US2019/0332893) in view of Vrcelj et al. (US2016/0196659), Claims 1-5, 9-17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Seung et al. (US2010/0266175) in view of Chowdhury et al. (US2019/0332893), and Claims 6-8 and 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Seung et al. (US2010/0266175) in view of Chowdhury et al. (US2019/0332893) further in view of Dastmalchi et al. (US2013/0181976).  Claims 1, 13 and 25 are independent.
	Applicant has amended the independent claims to include the limitations “wherein the image and bounding boxes associated with a subset of objects in the image are 
Applicant’s arguments, filed 5 March 2021, with respect to the rejection of claims 1-5, 9-17 and 21-25 under 35 U.S.C. 102(a)(1) and the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of dependent claims 2 and 14, it is unclear how “a machine learning model” relates to “a machine learning model” in the amended independent claims.  For purposes of examination, in each of dependent claims 2 and 14, the limitation “a machine learning model” is interpreted as “the machine learning model”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the dependent claims recite displaying the image and bounding boxes.  This limitation is already included in the amended independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 13-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US2019/0332893) in view of Vrcelj et al. (US2016/0196659) Han et al. (US2018/0121762) or Gupta et al. (US2019/0180083), in the alternative.
	Regarding claim 1, Chowdhury discloses A method, comprising: 
accessing initial object prediction information associated with an image, wherein the initial object prediction information includes a plurality of initial predictions associated with a plurality of objects in the image, including bounding box information associated with the plurality of objects (fig. 5, 15; “using the new small annotated data set i=1 as a pre-annotation data set and making manual corrections thereto, using the new small annotated data set i=1 to retrain the machine learning/deep learning module after the manual corrections are made, iterating this process for a predetermined number of subsequent new small annotated data sets i=i+1, and automatically annotating a large data set” in par. [0007]; “the semi-automated annotation system 100 can be utilized in an active learning mode, as shown in FIG. 15. Here, the data is annotated in small batches. The process initiates with a small training batch of data being annotated by the user manually using the annotation platform 100. Next, this annotated data is used to train the machine learning/deep learning module 102 that then predicts labels for a new small test data set batch (for example, batch i=1). These predicted labels are used as pre-annotation (i.e., known labels) by the annotation platform 100, with the manual annotator making corrections to the bounding box/polygon/labels and saving the changes (as fast annotated data). This process ensures that less manual annotation time is required since most bounding boxes/polygons/labels are pre-populated by the machine learning algorithm 102. Next, this batch of manually corrected test data (i.e., batch i) is used to retrain the machine learning/deep learning module 102, followed by using another small test batch (i.e., batch i+1) for which automated bounding boxes/polygons/labels are generated. Now, this new batch (i.e., i+1) becomes batch `i` (i.e. i=i+1) and these pre-populated labels are fed back into the annotation platform 100 to be subjected to manual corrections and this process continues thereafter until the data is exhausted” in par. [0047]); 
presenting the image and at least a portion of the initial object prediction information to be displayed (fig. 5); 
receiving adjusted object prediction information pertaining to at least some of the plurality of objects, wherein the adjusted object prediction information is obtained from a user input made via a user interface configured for a user to make annotation adjustments to at least some of the initial object prediction information (FIG. 5 is an exemplary fisheye camera image displayed on the GUI 14, highlighting the automated placement and manual correction of bounding boxes 56 and 60 disposed around objects of interest 50 and 52 using the image segmentation and annotation algorithm 10 in par. [0033]); wherein the user interface is configured to allow the user to:
select a bounding box associated with an object and directly adjust the bounding box using the user interface (“These bounding boxes 56 and 60 are moved, and optionally resized, to fit tightly around the objects of interest 50 and 52” in par. [0033]; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); or
(“User Corrects Pre-Populated Labels Manually” in fig. 15; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); and 
outputting updated object prediction information, wherein the updated object prediction information is based at least in part on the adjusted object prediction information (“Small Test Data Set ‘i+1’ With Automated Labels, i-i+1” in fig. 15; “outputting information related to the segmented and annotated digital image to an output file” in par. [0007]); wherein
the image and bounding boxes associated with a subset of objects in the image are displayed (fig. 3-7).
Chowdhury fails to disclose the subset of objects have corresponding confidence levels that at least meet a prespecified confidence level threshold.
Vrcelj teaches, in the same field of endeavor, displaying an object and bounding box when an object volume reaches a threshold confidence level (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Vrcelj in order to increase the confidence in display annotations.
Chowdhury fails to disclose a corresponding confidence level of an object in the subset of objects indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object.
Han teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction (“the detection component 230 employs the first detection layer on a series of bounding boxes until the detection component 230 detects an identifiable part or all of an object (e.g., the object of interest) within a bounding box. In using the first detection layer, the detection component 230 may generate a confidence score for each of the series of bounding boxes indicating a level of confidence that an object or an identifiable object has been detected within a bounding box” in par. [0063]; par. [0019]).
Gupta also teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“The object detection module 304 may also compute confidence levels in connection with the bounding boxes to indicate a confidence that an object surrounded by a bounding box is accurately identified. For instance, the object detection module 304 computes confidence levels with the bounding boxes 402, 404 that are indicative of a level of confidence that the objects surrounded by these boxes are humans. The illustrated example 400 depicts these confidence levels along with labels of the identified object (e.g., Person 1 and Person 2) being displayed in overlays 410, 412 with the bounding box representations” in par. [0063]; par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Han or 
Regarding claim 2, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein the initial object prediction information is generated by a machine learning (ML) model (“Machine learning/Deep Learning Module” in fig. 15).  
Regarding claim 3, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein the initial object prediction information further includes classification information associated with the plurality of objects in the image (“Street Debris” and “Pedestrian” in fig. 7; “one or more of manually and automatically appending a label to the polygon around the object of interest to generate a segmented and annotated digital image, wherein the label indicates one or more of an identity and a characteristic of the object of interest” in par. [0007]). 
Regarding claim 4, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein the image and bounding boxes associated with the plurality of objects in the image are displayed (fig. 3-7).  
Regarding claim 5, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein the image and bounding boxes associated with a subset of the plurality of objects in the image are displayed (fig. 3-7).  
Regarding claim 13, Chowdhury discloses A system, comprising:  
30one or more processors (par. [0042]) configured to:  
Attorney Docket No. FIGUP00218 PATENTaccess initial object prediction information associated with an image, wherein the initial object prediction information includes a plurality of initial predictions associated with (fig. 5, 15; “using the new small annotated data set i=1 as a pre-annotation data set and making manual corrections thereto, using the new small annotated data set i=1 to retrain the machine learning/deep learning module after the manual corrections are made, iterating this process for a predetermined number of subsequent new small annotated data sets i=i+1, and automatically annotating a large data set” in par. [0007]; “the semi-automated annotation system 100 can be utilized in an active learning mode, as shown in FIG. 15. Here, the data is annotated in small batches. The process initiates with a small training batch of data being annotated by the user manually using the annotation platform 100. Next, this annotated data is used to train the machine learning/deep learning module 102 that then predicts labels for a new small test data set batch (for example, batch i=1). These predicted labels are used as pre-annotation (i.e., known labels) by the annotation platform 100, with the manual annotator making corrections to the bounding box/polygon/labels and saving the changes (as fast annotated data). This process ensures that less manual annotation time is required since most bounding boxes/polygons/labels are pre-populated by the machine learning algorithm 102. Next, this batch of manually corrected test data (i.e., batch i) is used to retrain the machine learning/deep learning module 102, followed by using another small test batch (i.e., batch i+1) for which automated bounding boxes/polygons/labels are generated. Now, this new batch (i.e., i+1) becomes batch `i` (i.e. i=i+1) and these pre-populated labels are fed back into the annotation platform 100 to be subjected to manual corrections and this process continues thereafter until the data is exhausted” in par. [0047]); 
present the image and at least a portion of the initial object prediction information to be displayed (fig. 5); 
receive adjusted object prediction information pertaining to at least some of the plurality of objects, wherein the adjusted object prediction information is obtained from a user input made via a user interface configured for a user to make annotation adjustments to at least some of the initial object prediction information (FIG. 5 is an exemplary fisheye camera image displayed on the GUI 14, highlighting the automated placement and manual correction of bounding boxes 56 and 60 disposed around objects of interest 50 and 52 using the image segmentation and annotation algorithm 10 in par. [0033]); wherein the user interface is configured to allow the user to:
select a bounding box associated with an object and directly adjust the bounding box using the user interface (“These bounding boxes 56 and 60 are moved, and optionally resized, to fit tightly around the objects of interest 50 and 52” in par. [0033]; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); or
change a type associated with the object using the user interface (“User Corrects Pre-Populated Labels Manually” in fig. 15; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); and
output updated object prediction information, wherein the updated object prediction information is based at least in part on the adjusted object prediction (“Small Test Data Set ‘i+1’ With Automated Labels, i-i+1” in fig. 15; “outputting information related to the segmented and annotated digital image to an output file” in par. [0007]); wherein
the image and bounding boxes associated with a subset of objects in the image are displayed (fig. 3-7); and 
one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions (par. [0042]).
Chowdhury fails to disclose the subset of objects have corresponding confidence levels that at least meet a prespecified confidence level threshold.
Vrcelj teaches, in the same field of endeavor, displaying an object and bounding box when an object volume reaches a threshold confidence level (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Vrcelj in order to increase the confidence in display annotations.
Chowdhury fails to disclose a corresponding confidence level of an object in the subset of objects indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object.
Han teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“the detection component 230 employs the first detection layer on a series of bounding boxes until the detection component 230 detects an identifiable part or all of an object (e.g., the object of interest) within a bounding box. In using the first detection layer, the detection component 230 may generate a confidence score for each of the series of bounding boxes indicating a level of confidence that an object or an identifiable object has been detected within a bounding box” in par. [0063]; par. [0019]).
Gupta also teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“The object detection module 304 may also compute confidence levels in connection with the bounding boxes to indicate a confidence that an object surrounded by a bounding box is accurately identified. For instance, the object detection module 304 computes confidence levels with the bounding boxes 402, 404 that are indicative of a level of confidence that the objects surrounded by these boxes are humans. The illustrated example 400 depicts these confidence levels along with labels of the identified object (e.g., Person 1 and Person 2) being displayed in overlays 410, 412 with the bounding box representations” in par. [0063]; par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Han or Gupta, in the alternative, since it would have provided additional neural network outputs providing information to an operator.
Regarding claim 14, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein the initial object prediction information (“Machine learning/Deep Learning Module” in fig. 15).
Regarding claim 15, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein the initial object prediction information further includes classification information associated with the plurality of objects in the image (“Street Debris” and “Pedestrian” in fig. 7; “one or more of manually and automatically appending a label to the polygon around the object of interest to generate a segmented and annotated digital image, wherein the label indicates one or more of an identity and a characteristic of the object of interest” in par. [0007]). 
Regarding claim 16, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein the image and bounding boxes associated with the plurality of objects in the image are displayed (fig. 3-7).
Regarding claim 17, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein the image and bounding boxes associated with a subset of the plurality of objects in the image are displayed (fig. 3-7).
Regarding claim 25, Chowdhury discloses A computer program product for image annotation, the computer program product being 30embodied in a tangible computer readable storage medium and comprising computer instructions (par. [0042]) Attorney Docket No. FIGUP00220 PATENTfor: 
accessing initial object prediction information associated with an image, wherein the initial object prediction information includes a plurality of initial predictions associated with a plurality of objects in the image, including bounding box information associated with the plurality of objects (fig. 5, 15; “using the new small annotated data set i=1 as a pre-annotation data set and making manual corrections thereto, using the new small annotated data set i=1 to retrain the machine learning/deep learning module after the manual corrections are made, iterating this process for a predetermined number of subsequent new small annotated data sets i=i+1, and automatically annotating a large data set” in par. [0007]; “the semi-automated annotation system 100 can be utilized in an active learning mode, as shown in FIG. 15. Here, the data is annotated in small batches. The process initiates with a small training batch of data being annotated by the user manually using the annotation platform 100. Next, this annotated data is used to train the machine learning/deep learning module 102 that then predicts labels for a new small test data set batch (for example, batch i=1). These predicted labels are used as pre-annotation (i.e., known labels) by the annotation platform 100, with the manual annotator making corrections to the bounding box/polygon/labels and saving the changes (as fast annotated data). This process ensures that less manual annotation time is required since most bounding boxes/polygons/labels are pre-populated by the machine learning algorithm 102. Next, this batch of manually corrected test data (i.e., batch i) is used to retrain the machine learning/deep learning module 102, followed by using another small test batch (i.e., batch i+1) for which automated bounding boxes/polygons/labels are generated. Now, this new batch (i.e., i+1) becomes batch `i` (i.e. i=i+1) and these pre-populated labels are fed back into the annotation platform 100 to be subjected to manual corrections and this process continues thereafter until the data is exhausted” in par. [0047]); 
presenting the image and at least a portion of the initial object prediction information to be displayed (fig. 5); 
(FIG. 5 is an exemplary fisheye camera image displayed on the GUI 14, highlighting the automated placement and manual correction of bounding boxes 56 and 60 disposed around objects of interest 50 and 52 using the image segmentation and annotation algorithm 10 in par. [0033]); wherein the user interface is configured to allow the user to:
select a bounding box associated with an object and directly adjust the bounding box using the user interface (“These bounding boxes 56 and 60 are moved, and optionally resized, to fit tightly around the objects of interest 50 and 52” in par. [0033]; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); or
change a type associated with the object using the user interface (“User Corrects Pre-Populated Labels Manually” in fig. 15; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); and 
outputting updated object prediction information, wherein the updated object prediction information is based at least in part on the adjusted object prediction information (“Small Test Data Set ‘i+1’ With Automated Labels, i-i+1” in fig. 15; “outputting information related to the segmented and annotated digital image to an output file” in par. [0007]); wherein
(fig. 3-7).
 Chowdhury fails to disclose the subset of objects have corresponding confidence levels that at least meet a prespecified confidence level threshold.
Vrcelj teaches, in the same field of endeavor, displaying an object and bounding box when an object volume reaches a threshold confidence level (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Vrcelj in order to increase the confidence in display annotations.
Chowdhury fails to disclose a corresponding confidence level of an object in the subset of objects indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object.
Han teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“the detection component 230 employs the first detection layer on a series of bounding boxes until the detection component 230 detects an identifiable part or all of an object (e.g., the object of interest) within a bounding box. In using the first detection layer, the detection component 230 may generate a confidence score for each of the series of bounding boxes indicating a level of confidence that an object or an identifiable object has been detected within a bounding box” in par. [0063]; par. [0019]).
(“The object detection module 304 may also compute confidence levels in connection with the bounding boxes to indicate a confidence that an object surrounded by a bounding box is accurately identified. For instance, the object detection module 304 computes confidence levels with the bounding boxes 402, 404 that are indicative of a level of confidence that the objects surrounded by these boxes are humans. The illustrated example 400 depicts these confidence levels along with labels of the identified object (e.g., Person 1 and Person 2) being displayed in overlays 410, 412 with the bounding box representations” in par. [0063]; par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Han or Gupta, in the alternative, since it would have provided additional neural network outputs providing information to an operator.
7.	Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US2019/0332893) in view of Vrcelj et al. (US2016/0196659) further in view of Han et al. (US2018/0121762) or Gupta et al. (US2019/0180083), in the alternative, further in view of Dastmalchi et al. (US2013/0181976).
Regarding claim 6, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, but fail to disclose wherein the user interface is 
Dastmalchi discloses, wherein the user interface is configured to, in response to a cursor being placed over or near a bounding box or an object, provide an editing interface for the bounding box (UI controls are accessed through a pop-up or drop-down by clicking on a control button or activated by placing the cursor in a context sensitive graphics area (editing interface for the bounding box), where user modification of an image boundary is enabled; par. [0021], [0109], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chowdhury to provide a bounding box editing interface in response to placing the cursor near the bounding box, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image. 
Regarding claim 7, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, but fail to disclose wherein the user interface is configured to, in response to a cursor being placed over an object or a bounding box that is hidden, display the bounding box associated with the object.  
Dastmalchi discloses, wherein the user interface is configured to, in response to a cursor being placed over an object or a bounding box that is hidden, display the bounding box associated with the object (UI controls are activated by placing the cursor in a context sensitive graphics area (a cursor being placed over an object or a bounding box that is hidden), and the UI displays an icon or thumbnail, overlaid on top of one of the image displays so that it is always available, where the user is able to toggle the icon, to hide it so that the underlying image and boundary (bounding box) is fully visible, i.e., in full resolution, where some scans are displayed in full resolution while other scans appear as thumbnails; par. [0021], [0085], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chowdhury to provide displaying a bounding box in response to placing the cursor near the bounding box which was hidden, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image.
Regarding claim 8, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, but fail to disclose wherein: the user interface is configured to make bounding boxes of N objects closest to a cursor visible and hide remaining bounding boxes of other objects, wherein N is a prespecified natural number.
Dastmalchi discloses, wherein the user interface is configured to make bounding boxes of N objects closest to a cursor visible and hide remaining bounding boxes of other objects, where N is a prespecified natural number (when more images with boundaries are available for comparison than a number (N) that can fit on one viewing screen, the additional (other) images are available through a scroll bar or through another image-paging tool, and the UI allows the user to reorder images so that the user can compare images in close physical proximity, where the system retains the original order so that images can be redisplayed in chronological order, when needed; par. [0021], [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chowdhury to provide making 
Regarding claim 18, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, but fail to disclose wherein the user interface is configured to, in response to a cursor being placed over or near a predicted bounding box or an object, provide an editing interface for the predicted bounding box.
Dastmalchi discloses, wherein the user interface is configured to, in response to a cursor being placed over or near a bounding box or an object, provide an editing interface for the bounding box (UI controls are accessed through a pop-up or drop-down by clicking on a control button or activated by placing the cursor in a context sensitive graphics area (editing interface for the bounding box), where user modification of an image boundary is enabled; par. [0021], [0109], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chowdhury to provide a bounding box editing interface in response to placing the cursor near the bounding box, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image. 
Regarding claim 19, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, but fail to disclose wherein the user interface is configured to, in response to a cursor being placed over an object or a bounding box that is hidden, display the bounding box associated with the object.
(UI controls are activated by placing the cursor in a context sensitive graphics area (a cursor being placed over an object or a bounding box that is hidden), and the UI displays an icon or thumbnail, overlaid on top of one of the image displays so that it is always available, where the user is able to toggle the icon, to hide it so that the underlying image and boundary (bounding box) is fully visible, i.e., in full resolution, where some scans are displayed in full resolution while other scans appear as thumbnails; par. [0021], [0085], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chowdhury to provide displaying a bounding box in response to placing the cursor near the bounding box which was hidden, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image.
Regarding claim 20, the combined references of Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, but fail to disclose wherein: the user interface is configured to make bounding boxes of N objects closest to a cursor visible and hide remaining bounding boxes of other objects, wherein N is a prespecified natural number.
Dastmalchi discloses, wherein the user interface is configured to make bounding boxes of N objects closest to a cursor visible and hide remaining bounding boxes of other objects, where N is a prespecified natural number (when more images with boundaries are available for comparison than a number (N) that can fit on one viewing screen, the additional (other) images are available through a scroll bar or through another image-paging tool, and the UI allows the user to reorder images so that the user can compare images in close physical proximity, where the system retains the original order so that images can be redisplayed in chronological order, when needed; par. [0021], [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chowdhury to provide making bounding boxes of a number of objects closest to a cursor visible and hiding remaining bounding boxes of other objects, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image.
8.	Claims 1-5, 11-17 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Seung et al. (US2010/0266175) in view of Chowdhury et al. (US2019/0332893) further in view of Vrcelj et al. (US2016/0196659) further in view of Han et al. (US2018/0121762) or Gupta et al. (US2019/0180083), in the alternative.
	Regarding claim 1, Seung discloses, except for the limitations italicized below, A method, comprising: 
accessing initial object prediction information associated with an image (parameter optimization of the classifier is an example of modification of the training data to better match the automated prediction, where optimizable matching involves comparing estimated pixel labelings and pixel labelings (associated with an image) of the segmentation data accessing initial object prediction information) for an image; abstract; par. [0020], [0025], [0045], [0110]), wherein the initial object prediction information includes a plurality of initial predictions associated with a plurality (parameter optimization, which involves the use of computer predicted metrics (initial predictions) of a spanning tree, modifies training data to better match an automated prediction, where optimizable matching involves comparing estimated pixel labelings and pixel labelings of the segmentation data (initial object prediction information includes a plurality of initial predictions) for objects in an image; abstract; par. [0020], [0025], [0045], [0104], [0110]), including bounding box information associated with the plurality of objects (permissible warping of the training segmentation modifies training data to better match the automated prediction, where a best warping to the training segmentation is found to match the boundary map output from the pixel classifier, the boundary map (bounding box information) corresponding to all object locations of the image; par. [0045], [0096], [0104]); 
presenting the image and at least a portion of the initial object prediction information to be displayed (the segmentation determined by the system is used to form data representing an output image, for example, for presentation to a user on an image output device such as a graphical computer display, where such output images include enhancements showing the segmentation (at least a portion of the initial object prediction information) of the image in conjunction with the original image; par. [0107]); 
receiving adjusted object prediction information pertaining to at least some of the plurality of objects, wherein the adjusted object prediction information is obtained from a user input made via a user interface configured for a user to make annotation adjustments to at least some of the initial object prediction information (end-to-end learning of image segmentation (initial object prediction information) is accomplished by modifying a standard learning procedure such that human boundary tracings are allowed to change (user to make annotation adjustments) during learning, where segmentation may include segmenting and profiling morphological properties of cells (objects), segmenting neurons (objects) in light or electron microscopic images, and segmenting structures (objects) within MRI or other medical imaging, and transformations (adjusted object prediction information) of training segmentation data are identified (receiving), where a clinician is able to provide inputs that affect the segmentation via a display system; abstract; par. [0007], [0018], [0040]); wherein the user interface is configured to allow the user to:
select a bounding box associated with an object and directly adjust the bounding box using the user interface; or
change a type associated with the object using the user interface; and 
outputting updated object prediction information, wherein the updated object prediction information is based at least in part on the adjusted object prediction information (the segmentation, including changes/transformations made to segmentation data, determined by the system is used to form data representing an output image, for example, for presentation to a user on an image output device, where such output images include enhancements (outputting updated object prediction information) showing the segmentation of the image in conjunction with the original image, where segments are enhanced with color, intensity, or other visual attributes; par. [0018], [0040], [0107]); wherein
(the segmentation data may be used as an input to a display system to produce a presentation image that provides an operator with a view of the objects detected by the segmentation apparatus, where the pixels in the object regions at the boundary of the object regions are referred to as “boundary pixels”; par. [0040], [0043]).
Chowdhury teaches, in the same field of endeavor, wherein the user interface is configured to allow the user to: select a bounding box associated with an object and directly adjust the bounding box using the user interface (“These bounding boxes 56 and 60 are moved, and optionally resized, to fit tightly around the objects of interest 50 and 52” in par. [0033]; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); orchange a type associated with the object using the user interface (“User Corrects Pre-Populated Labels Manually” in fig. 15; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seung with the teaching of Chowdhury in order to improve the efficiency of machine learning training.
Chowdhury fails to disclose the subset of objects have corresponding confidence levels that at least meet a prespecified confidence level threshold.
Vrcelj teaches, in the same field of endeavor, displaying an object and bounding box when an object volume reaches a threshold confidence level (par. [0087]).

Chowdhury fails to disclose a corresponding confidence level of an object in the subset of objects indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object.
Han teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“the detection component 230 employs the first detection layer on a series of bounding boxes until the detection component 230 detects an identifiable part or all of an object (e.g., the object of interest) within a bounding box. In using the first detection layer, the detection component 230 may generate a confidence score for each of the series of bounding boxes indicating a level of confidence that an object or an identifiable object has been detected within a bounding box” in par. [0063]; par. [0019]).
Gupta also teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“The object detection module 304 may also compute confidence levels in connection with the bounding boxes to indicate a confidence that an object surrounded by a bounding box is accurately identified. For instance, the object detection module 304 computes confidence levels with the bounding boxes 402, 404 that are indicative of a level of confidence that the objects surrounded by these boxes are humans. The illustrated example 400 depicts these confidence levels along with labels of the identified object (e.g., Person 1 and Person 2) being displayed in overlays 410, 412 with the bounding box representations” in par. [0063]; par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Han or Gupta, in the alternative, since it would have provided additional neural network outputs providing information to an operator.
Regarding claim 2, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein Seung discloses the initial object prediction information is generated by a machine learning (ML) model (a machine learning procedure that is applied to boundary detection is provided by an image patch classifier; par. [0006], [0094]).  
Regarding claim 3, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein Seung discloses the initial object prediction information further includes classification information associated with the plurality of objects in the image (the classifier makes use of segmentation parameters (includes classification information) to produce the segmentation data at the output of the segmentation apparatus, where computer classification of the entire (associated with the plurality of objects) image of objects is provided; abstract; par. [0053], [0070]). 
Regarding claim 4, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein Seung discloses the image and bounding boxes associated with the plurality of objects in the image are displayed (the segmentation data may be used as an input to a display system to produce a presentation image that provides an operator with a view of the objects detected by the segmentation apparatus, where the pixels in the object regions at the boundary of the object regions are referred to as “boundary pixels”; par. [0040], [0043]).  
Regarding claim 5, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, wherein Seung discloses the image and bounding boxes associated with a subset of the plurality of objects in the image are displayed (a particular network can contain 6 hidden (subset) layers, 24 feature maps in each hidden layer, and full connectivity between feature maps in adjacent layers, where object regions of a respective layer (subset of the plurality of objects in the image are displayed) include boundary pixels, where particular, non-hidden layers are displayed; par. [0040], [0043], [0102]).  
Regarding claim 11, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of Claim 1, wherein Seung discloses:  
isthe image and a hint associated with an object in the image are displayed (the segmentation data includes a labeling of pixels according to distinct labels (hint) for each separate object, and detected objects and labels may be indicated in the presentation image; par. [0039], [0040], [0107]); and 
the user interface is further configured to: 
(segmentation data, which includes manual labeling of object pixels, is used to provide a user with a displayed image presentation which includes an enclosed boundary (bounding box) of object regions; fig. 2A; par. [0039], [0040], [0043], [0107]); and 
in response to receiving the user input, update prediction information associated 20with the bounding box (a clinician is able to provide inputs that affect/change or warp the segmentation, causing certain changes to the boundaries of objects, and given an original segmentation, a warping segmentation is defined to correspond to the warping of a related binary image, where warping of the segmentation provides a modification of training data to better (update prediction information associated with the bounding box) match the automated prediction; abstract; par. [0040], [0045], [0047], [0104]).  
Regarding claim 12, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of Claim 1, wherein Seung discloses: 
the image and an initial hint associated with an object in the image are displayed (the segmentation data includes a labeling of pixels according to distinct labels (hint) for each separate object, and detected objects and labels may be indicated in the presentation image; par. [0039], [0040], [0107]); and 
the user interface is further configured to: 
in response to the initial hint being selected, display a bounding box associated 25with the object (segmentation data, which includes manual labeling of object pixels, is used to provide a user with a displayed image presentation which includes an enclosed boundary (bounding box) of object regions; fig. 2A; par. [0039], [0040], [0043], [0107]) and allow the user to make an adjustment to the bounding box (a clinician is able to provide inputs that affect the segmentation, for example, providing an input that trades off detection of isolated objects versus merging of objects together, which causes certain changes to the boundaries of objects; abstract; par. [0040], [0045]); 
in response to receiving the user input, update prediction information associated with the bounding box (a clinician is able to provide inputs that affect/change or warp the segmentation, causing certain changes to the boundaries of object, and given an original segmentation, a warping segmentation is defined to correspond to the warping of a related binary image, where warping of the segmentation provides a modification of training data to better (update prediction information associated with the bounding box) match the automated prediction; abstract; par. [0040], [0045], [0047], [0104]); and 
replace the bounding box with an updated hint that is distinct from the initial hint (a clinician is able to provide inputs that affect the segmentation, for example, providing an input that trades off detection of isolated objects versus (updated hint that is distinct from the initial hint) merging of objects together, which causes certain changes (replace the bounding box) to the boundaries of objects; abstract; par. [0040], [0045]). 
Regarding claim 13, Seung discloses, except for the limitations italicized below, A system, comprising:  
30one or more processors (par. [0039]) configured to:  
(parameter optimization of the classifier is an example of modification of the training data to better match the automated prediction, where optimizable matching involves comparing estimated pixel labelings and pixel labelings (associated with an image) of the segmentation data accessing initial object prediction information) for an image; abstract; par. [0020], [0025], [0045], [0110]), wherein the initial object prediction information includes a plurality of initial predictions associated with a plurality of objects in the image (parameter optimization, which involves the use of computer predicted metrics (initial predictions) of a spanning tree, modifies training data to better match an automated prediction, where optimizable matching involves comparing estimated pixel labelings and pixel labelings of the segmentation data (initial object prediction information includes a plurality of initial predictions) for objects in an image; abstract; par. [0020], [0025], [0045], [0104], [0110]), including bounding box information associated with the plurality of objects (permissible warping of the training segmentation modifies training data to better match the automated prediction, where a best warping to the training segmentation is found to match the boundary map output from the pixel classifier, the boundary map (bounding box information) corresponding to all object locations of the image; par. [0045], [0096], [0104]); 
present the image and at least a portion of the initial object prediction information to be displayed (the segmentation determined by the system is used to form data representing an output image, for example, for presentation to a user on an image output device such as a graphical computer display, where such output images include enhancements showing the segmentation (at least a portion of the initial object prediction information) of the image in conjunction with the original image; par. [0107]); 
receive adjusted object prediction information pertaining to at least some of the plurality of objects, wherein the adjusted object prediction information is obtained from a user input made via a user interface configured for a user to make annotation adjustments 10 to at least some of the initial object prediction information (end-to-end learning of image segmentation (initial object prediction information) is accomplished by modifying a standard learning procedure such that human boundary tracings are allowed to change (user to make annotation adjustments) during learning, where segmentation may include segmenting and profiling morphological properties of cells (objects), segmenting neurons (objects) in light or electron microscopic images, and segmenting structures (objects) within MRI or other medical imaging, and transformations (adjusted object prediction information) of training segmentation data are identified (receiving), where a clinician is able to provide inputs that affect the segmentation via a display system; abstract; par. [0007], [0018], [0040]); wherein the user interface is configured to allow the user to:
select a bounding box associated with an object and directly adjust the bounding box using the user interface; or
change a type associated with the object using the user interface; and 
output updated object prediction information, wherein the updated object prediction information is based at least in part on the adjusted object prediction information (the segmentation, including changes/transformations made to segmentation data, determined by the system is used to form data representing an output image, for example, for presentation to a user on an image output device, where such output images include enhancements (outputting updated object prediction information) showing the segmentation of the image in conjunction with the original image, where segments are enhanced with color, intensity, or other visual attributes; par. [0018], [0040], [0107]); wherein
the image and bounding boxes associated with a subset of objects in the image are displayed (the segmentation data may be used as an input to a display system to produce a presentation image that provides an operator with a view of the objects detected by the segmentation apparatus, where the pixels in the object regions at the boundary of the object regions are referred to as “boundary pixels”; par. [0040], [0043]); and 
one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions (an apparatus is implemented using a computer processor controlled by software instructions stored on a computer readable medium in par. [0039]).
Chowdhury teaches, in the same field of endeavor, wherein the user interface is configured to allow the user to: select a bounding box associated with an object and directly adjust the bounding box using the user interface (“These bounding boxes 56 and 60 are moved, and optionally resized, to fit tightly around the objects of interest 50 and 52” in par. [0033]; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); orchange a type associated with the object using the user interface (“User Corrects Pre-Populated Labels Manually” in fig. 15; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seung with the teaching of Chowdhury in order to improve the efficiency of machine learning training.
Chowdhury fails to disclose the subset of objects have corresponding confidence levels that at least meet a prespecified confidence level threshold.
Vrcelj teaches, in the same field of endeavor, displaying an object and bounding box when an object volume reaches a threshold confidence level (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Vrcelj in order to increase the confidence in display annotations.
Chowdhury fails to disclose a corresponding confidence level of an object in the subset of objects indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object.
Han teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“the detection component 230 employs the first detection layer on a series of bounding boxes until the detection component 230 detects an identifiable part or all of an object (e.g., the object of interest) within a bounding box. In using the first detection layer, the detection component 230 may generate a confidence score for each of the series of bounding boxes indicating a level of confidence that an object or an identifiable object has been detected within a bounding box” in par. [0063]; par. [0019]).
Gupta also teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“The object detection module 304 may also compute confidence levels in connection with the bounding boxes to indicate a confidence that an object surrounded by a bounding box is accurately identified. For instance, the object detection module 304 computes confidence levels with the bounding boxes 402, 404 that are indicative of a level of confidence that the objects surrounded by these boxes are humans. The illustrated example 400 depicts these confidence levels along with labels of the identified object (e.g., Person 1 and Person 2) being displayed in overlays 410, 412 with the bounding box representations” in par. [0063]; par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Han or Gupta, in the alternative, since it would have provided additional neural network outputs providing information to an operator.
Regarding claim 14, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein Seung discloses the initial object prediction information is generated by a machine learning (ML) model (a machine learning procedure that is applied to boundary detection is provided by an image patch classifier; par. [0006], [0094]).
Regarding claim 15, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein Seung discloses the initial object prediction information further includes classification information associated with the plurality of objects in the image (the classifier makes use of segmentation parameters (includes classification information) to produce the segmentation data at the output of the segmentation apparatus, where computer classification of the entire (associated with the plurality of objects) image of objects is provided; abstract; par. [0053], [0070]). 
Regarding claim 16, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein Seung discloses the image and bounding boxes associated with the plurality of objects in the image are displayed (the segmentation data may be used as an input to a display system to produce a presentation image that provides an operator with a view of the objects detected by the segmentation apparatus, where the pixels in the object regions at the boundary of the object regions are referred to as “boundary pixels”; par. [0040], [0043]).
Regarding claim 17, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein Seung discloses the image and bounding boxes associated with a subset of the plurality of objects in the image are displayed (a particular network can contain 6 hidden (subset) layers, 24 feature maps in each hidden layer, and full connectivity between feature maps in adjacent layers, where object regions of a respective layer (subset of the plurality of objects in the image are displayed) include boundary pixels, where particular, non-hidden layers are displayed; par. [0040], [0043], [0102]).
Regarding claim 23, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein Seung discloses:  
isthe image and a hint associated with an object in the image are displayed (the segmentation data includes a labeling of pixels according to distinct labels (hint) for each separate object, and detected objects and labels may be indicated in the presentation image; par. [0039], [0040], [0107]); and 
the user interface is further configured to: 
in response to the hint being selected, display a bounding box associated with the object and allow the user to make an adjustment to the bounding box (segmentation data, which includes manual labeling of object pixels, is used to provide a user with a displayed image presentation which includes an enclosed boundary (bounding box) of object regions; fig. 2A; par. [0039], [0040], [0043], [0107]); and 
in response to receiving the user input, update prediction information associated 20with the bounding box (a clinician is able to provide inputs that affect/change or warp the segmentation, causing certain changes to the boundaries of objects, and given an original segmentation, a warping segmentation is defined to correspond to the warping of a related binary image, where warping of the segmentation provides a modification of training data to better (update prediction information associated with the bounding box) match the automated prediction; abstract; par. [0040], [0045], [0047], [0104]). 
Regarding claim 24, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, wherein Seung discloses: 
the image and an initial hint associated with an object in the image are displayed (the segmentation data includes a labeling of pixels according to distinct labels (hint) for each separate object, and detected objects and labels may be indicated in the presentation image; par. [0039], [0040], [0107]); and 
the user interface is further configured to: 
in response to the initial hint being selected, display a bounding box associated 25with the object (segmentation data, which includes manual labeling of object pixels, is used to provide a user with a displayed image presentation which includes an enclosed boundary (bounding box) of object regions; fig. 2A; par. [0039], [0040], [0043], [0107]) and allow the user to make an adjustment to the bounding box (a clinician is able to provide inputs that affect the segmentation, for example, providing an input that trades off detection of isolated objects versus merging of objects together, which causes certain changes to the boundaries of objects; abstract; par. [0040], [0045]); 
in response to receiving the user input, update prediction information associated with the bounding box (a clinician is able to provide inputs that affect/change or warp the segmentation, causing certain changes to the boundaries of object, and given an original segmentation, a warping segmentation is defined to correspond to the warping of a related binary image, where warping of the segmentation provides a modification of training data to better (update prediction information associated with the bounding box) match the automated prediction; abstract; par. [0040], [0045], [0047], [0104]); and 
replace the bounding box with an updated hint that is distinct from the initial hint (a clinician is able to provide inputs that affect the segmentation, for example, providing an input that trades off detection of isolated objects versus (updated hint that is distinct from the initial hint) merging of objects together, which causes certain changes (replace the bounding box) to the boundaries of objects; abstract; par. [0040], [0045]). 
Regarding claim 25, Seung discloses, except for the limitations italicized below, A computer program product for image annotation, the computer program product being 30embodied in a tangible computer readable storage medium and comprising computer instructions (an apparatus is implemented using a computer processor controlled by software instructions stored on a computer readable medium in par. [0039]) Attorney Docket No. FIGUP00220 PATENTfor: 
accessing initial object prediction information associated with an image (parameter optimization of the classifier is an example of modification of the training data to better match the automated prediction, where optimizable matching involves comparing estimated pixel labelings and pixel labelings (associated with an image) of the segmentation data accessing initial object prediction information) for an image; abstract; par. [0020], [0025], [0045], [0110]), wherein the initial object prediction information includes a plurality of initial predictions associated with a plurality of objects in the image (parameter optimization, which involves the use of computer predicted metrics (initial predictions) of a spanning tree, modifies training data to better match an automated prediction, where optimizable matching involves comparing estimated pixel labelings and pixel labelings of the segmentation data (initial object prediction information includes a plurality of initial predictions) for objects in an image; abstract; par. [0020], [0025], [0045], [0104], [0110]), including bounding box information associated with the 5plurality of objects (permissible warping of the training segmentation modifies training data to better match the automated prediction, where a best warping to the training segmentation is found to match the boundary map output from the pixel classifier, the boundary map (bounding box information) corresponding to all object locations of the image; par. [0045], [0096], [0104]); 
presenting the image and at least a portion of the initial object prediction information to be displayed (the segmentation determined by the system is used to form data representing an output image, for example, for presentation to a user on an image output device such as a graphical computer display, where such output images include enhancements showing the segmentation (at least a portion of the initial object prediction information) of the image in conjunction with the original image; par. [0107]); 
receiving adjusted object prediction information pertaining to at least some of the plurality of objects, wherein the adjusted object prediction information is obtained from a user 10input made via a user interface configured for a user to make annotation adjustments to at least some of the initial object prediction information (end-to-end learning of image segmentation (initial object prediction information) is accomplished by modifying a standard learning procedure such that human boundary tracings are allowed to change (user to make annotation adjustments) during learning, where segmentation may include segmenting and profiling morphological properties of cells (objects), segmenting neurons (objects) in light or electron microscopic images, and segmenting structures (objects) within MRI or other medical imaging, and transformations (adjusted object prediction information) of training segmentation data are identified (receiving), where a clinician is able to provide inputs that affect the segmentation via a display system; abstract; par. [0007], [0018], [0040]); wherein the user interface is configured to allow the user to:
select a bounding box associated with an object and directly adjust the bounding box using the user interface; or
change a type associated with the object using the user interface; and 
outputting updated object prediction information, wherein the updated object prediction information is based at least in part on the adjusted object prediction information (the segmentation, including changes/transformations made to segmentation data, determined by the system is used to form data representing an output image, for example, for presentation to a user on an image output device, where such output images include enhancements (outputting updated object prediction information) showing the segmentation of the image in conjunction with the original image, where segments are enhanced with color, intensity, or other visual attributes; par. [0018], [0040], [0107]); wherein
the image and bounding boxes associated with a subset of objects in the image are displayed (the segmentation data may be used as an input to a display system to produce a presentation image that provides an operator with a view of the objects detected by the segmentation apparatus, where the pixels in the object regions at the boundary of the object regions are referred to as “boundary pixels”; par. [0040], [0043]).
Chowdhury teaches, in the same field of endeavor, wherein the user interface is configured to allow the user to: select a bounding box associated with an object and directly adjust the bounding box using the user interface (“These bounding boxes 56 and 60 are moved, and optionally resized, to fit tightly around the objects of interest 50 and 52” in par. [0033]; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]); orchange a type associated with the object using the user interface (“User Corrects Pre-Populated Labels Manually” in fig. 15; “the manual annotator making corrections to the bounding box/polygon/labels” in par. [0047]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seung with the teaching of Chowdhury in order to improve the efficiency of machine learning training.
Chowdhury fails to disclose the subset of objects have corresponding confidence levels that at least meet a prespecified confidence level threshold.
Vrcelj teaches, in the same field of endeavor, displaying an object and bounding box when an object volume reaches a threshold confidence level (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Vrcelj in order to increase the confidence in display annotations.
Chowdhury fails to disclose a corresponding confidence level of an object in the subset of objects indicates how confident a machine learning model is in making a 
Han teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“the detection component 230 employs the first detection layer on a series of bounding boxes until the detection component 230 detects an identifiable part or all of an object (e.g., the object of interest) within a bounding box. In using the first detection layer, the detection component 230 may generate a confidence score for each of the series of bounding boxes indicating a level of confidence that an object or an identifiable object has been detected within a bounding box” in par. [0063]; par. [0019]).
Gupta also teaches, in the same field of endeavor, a corresponding confidence level of an object indicates how confident a machine learning model is in making a prediction associated with the object, the prediction including a bounding box of the object (“The object detection module 304 may also compute confidence levels in connection with the bounding boxes to indicate a confidence that an object surrounded by a bounding box is accurately identified. For instance, the object detection module 304 computes confidence levels with the bounding boxes 402, 404 that are indicative of a level of confidence that the objects surrounded by these boxes are humans. The illustrated example 400 depicts these confidence levels along with labels of the identified object (e.g., Person 1 and Person 2) being displayed in overlays 410, 412 with the bounding box representations” in par. [0063]; par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdhury with the teaching of Han or Gupta, in the alternative, since it would have provided additional neural network outputs providing information to an operator.
9.	Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seung et al. (US2010/0266175) in view of Chowdhury et al. (US2019/0332893) further in view of Vrcelj et al. (US2016/0196659) further in view of Han et al. (US2018/0121762) or Gupta et al. (US2019/0180083), in the alternative, further in view of Dastmalchi et al. (US2013/0181976).
Regarding claim 6, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, but fail to disclose wherein the user interface is configured to, in response to a cursor being placed over or near a predicted bounding box or an object, provide an editing interface for the predicted bounding box. 
Dastmalchi discloses, wherein the user interface is configured to, in response to a cursor being placed over or near a bounding box or an object, provide an editing interface for the bounding box (UI controls are accessed through a pop-up or drop-down by clicking on a control button or activated by placing the cursor in a context sensitive graphics area (editing interface for the bounding box), where user modification of an image boundary is enabled; par. [0021], [0109], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seung to provide a bounding 
Regarding claim 7, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, but fail to disclose wherein the user interface is configured to, in response to a cursor being placed over an object or a bounding box that is hidden, display the bounding box associated with the object.  
Dastmalchi discloses, wherein the user interface si configured to, in response to a cursor being placed over an object or a bounding box that is hidden, display the bounding box associated with the object (UI controls are activated by placing the cursor in a context sensitive graphics area (a cursor being placed over an object or a bounding box that is hidden), and the UI displays an icon or thumbnail, overlaid on top of one of the image displays so that it is always available, where the user is able to toggle the icon, to hide it so that the underlying image and boundary (bounding box) is fully visible, i.e., in full resolution, where some scans are displayed in full resolution while other scans appear as thumbnails; par. [0021], [0085], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Seung to provide displaying a bounding box in response to placing the cursor near the bounding box which was hidden, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image.
Regarding claim 8, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The method of claim 1, but fail to disclose wherein: the user 
Dastmalchi discloses, wherein the user interface is configured to make bounding boxes of N objects closest to a cursor visible and hide remaining bounding boxes of other objects, where N is a prespecified natural number (when more images with boundaries are available for comparison than a number (N) that can fit on one viewing screen, the additional (other) images are available through a scroll bar or through another image-paging tool, and the UI allows the user to reorder images so that the user can compare images in close physical proximity, where the system retains the original order so that images can be redisplayed in chronological order, when needed; par. [0021], [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seung to provide making bounding boxes of a number of objects closest to a cursor visible and hiding remaining bounding boxes of other objects, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image.
Regarding claim 18, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, but fail to disclose wherein the user interface is configured to, in response to a cursor being placed over or near a predicted bounding box or an object, provide an editing interface for the predicted bounding box.
(UI controls are accessed through a pop-up or drop-down by clicking on a control button or activated by placing the cursor in a context sensitive graphics area (editing interface for the bounding box), where user modification of an image boundary is enabled; par. [0021], [0109], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seung to provide a bounding box editing interface in response to placing the cursor near the bounding box, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image. 
Regarding claim 19, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, but fail to disclose wherein the user interface is configured to, in response to a cursor being placed over an object or a bounding box that is hidden, display the bounding box associated with the object.
Dastmalchi discloses, wherein the user interface si configured to, in response to a cursor being placed over an object or a bounding box that is hidden, display the bounding box associated with the object (UI controls are activated by placing the cursor in a context sensitive graphics area (a cursor being placed over an object or a bounding box that is hidden), and the UI displays an icon or thumbnail, overlaid on top of one of the image displays so that it is always available, where the user is able to toggle the icon, to hide it so that the underlying image and boundary (bounding box) is fully visible, i.e., in full resolution, where some scans are displayed in full resolution while other scans appear as thumbnails; par. [0021], [0085], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Seung to provide displaying a bounding box in response to placing the cursor near the bounding box which was hidden, as taught by Dastmalchi, in order to provide additional capabilities for efficiently adjusting selection of objects and object boundaries within an image.
Regarding claim 20, the combined references of Seung, Chowdhury, Vrcelj, and Han or Gupta, disclose The system of claim 13, but fail to disclose wherein: the user interface is configured to make bounding boxes of N objects closest to a cursor visible and hide remaining bounding boxes of other objects, wherein N is a prespecified natural number.
Dastmalchi discloses, wherein the user interface is configured to make bounding boxes of N objects closest to a cursor visible and hide remaining bounding boxes of other objects, where N is a prespecified natural number (when more images with boundaries are available for comparison than a number (N) that can fit on one viewing screen, the additional (other) images are available through a scroll bar or through another image-paging tool, and the UI allows the user to reorder images so that the user can compare images in close physical proximity, where the system retains the original order so that images can be redisplayed in chronological order, when needed; par. [0021], [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seung to provide making 
Allowable Subject Matter
10.	Claims 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667